Case 1:18-cv-03368-RLY-MPB Document 32 Filed 08/14/19 Page 1 of 3 PageID #: 193



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  Christopher McCalley and Marilyn McCalley
  Individually and as Parents of Patrick
  McCalley, Deceased;

                 Plaintiffs,                         Case No: 1:18-cv-03368-RLY-MPB
  v.

  Carmel Clay School Corporation, doing
  business through the Board of School Trustees
  of the Carmel Clay Schools, Carmel High
  School, City of Carmel, Toby Steele, Nicholas
  Wahl, and Carmel Police Officer Phil Hobson,

                 Defendants.

              JOINT MOTION TO ENLARGE DEADLINE FOR MEDIATION
                          AND SET NEW TRIAL DATE

        Come now the parties, by counsel, and hereby jointly move to enlarge the deadline for

 mediation in this cause. The parties also move the Court for a new trial date. In support, the parties

 show the Court as follows:

        1.      A proposed amended Case Management Plan has been submitted to the Court for

 consideration. This amended plan allows additional time to conduct discovery which the parties

 believe will also aid the mediation process.

        2.      The parties have amended deadlines approximately six months later than those set

 in the Case Management Plan approved by this Court on January 28, 2019.

        3.      The Court’s Order of June 4, 2019, requires the parties to complete mediation and

 file the Mediator’s Report on or before September 3, 2019. Mediation was scheduled for August

 16, 2019, but has been continued by agreement of the parties to complete further discovery.

        4.      The parties believe they can mediate the case by February 7, 2020.
Case 1:18-cv-03368-RLY-MPB Document 32 Filed 08/14/19 Page 2 of 3 PageID #: 194



           5.     The Courts Scheduling Order of May 2, 2019, set this matter for a jury trial on June

 22, 2020, and a final pre-trial conference on June 11, 2020 at 10:30 am. The parties respectfully

 request that these dates be reset for a date in October 2020 or thereafter as the Court’s calendar

 allows.

           WHEREFORE, the parties respectfully request the Court to enlarge the deadline to

 complete mediation and to set a new trial date in this cause.

                                                Respectfully Submitted,

                                                /s/ Sheila M. Sullivan
                                                Sheila M. Sullivan, Atty. No. 14551-49
                                                FLYNN & SULLIVAN, PC
                                                8910 Wesleyan Road, Suite C
                                                Indianapolis, IN 46268
                                                Attorney for Plaintiffs


                                                /s/ Liberty L. Roberts
                                                Liberty L. Roberts, Atty. No. 23107-49
                                                CHURCH CHURCH HITTLE + ANTRIM
                                                Two North Ninth Street
                                                Noblesville, IN 46060
                                                Attorney for Defendants Carmel Clay School
                                                Corporation, Carmel High School, Toby Steele and
                                                Nicholas Wahl

                                                /s/ Paul T. Belch
                                                Paul T. Belch, Atty. No. 18533-49
                                                Travelers Staff Counsel Indiana
                                                P.O. Box 64093
                                                St. Paul, MN 55164-0093
                                                Attorney for Defendants City of Carmel and
                                                Carmel Police Officer Phil Hobson
Case 1:18-cv-03368-RLY-MPB Document 32 Filed 08/14/19 Page 3 of 3 PageID #: 195



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on this 14th day of August 2019, a copy of the
 foregoing was filed electronically. Notice of this filing will be sent to the following parties by
 electronically by operation of the Court’s CM/ECF system.:

  Paul T. Belch                                      Liberty L. Roberts
  Travelers Staff Counsel of Indiana                 Church Church Hittle & Antrim
  pbelch@travelers.com                               lroberts@cchalaw.com




                                                /s/ Sheila M. Sullivan______________________
                                                Sheila M. Sullivan


 FLYNN & SULLIVAN, P.C.
 8910 Wesleyan Road, Suite C
 Indianapolis, IN 46268
 Telephone: 317-660-4770
 Facsimile: 317-660-4765
 Email: sheila@fstrial.com
